Citation Nr: 1436013	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for gout, to include as secondary to hypertension and/or medications taken for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to March 1970.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that, in addition to the two issues listed herein, the Veteran had also appealed the issue of whether new and material evidence had been received  in order to reopen a claim for service connection for bilateral spondylosis, L-5.  In a September 2011 decision, the Board reopened this issue, and remanded it for further development.  As a result of the Board's remand, in an October 2012 rating decision, the agency of original jurisdiction (AOJ) granted service connection for bilateral spondylosis, L-5.  As such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.  

In the September 2011 decision, the Board also remanded the issues of service connection for hypertension and gout for further development, and the case now returns for final appellate review.        

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing in May 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals additional the Veteran's representative's July 2014 Appellant's Post-Remand Brief as well as VA treatment records dated through April 2013.  While the agency of original jurisdiction (AOJ) has only considered VA treatment records dated through October 2012, as noted in the October 2012 supplemental statement of the case, the Board finds that the subsequently obtained records contain duplicative information of that previously of record and considered by the AOJ.  Specifically, as relevant to the claims decided herein, such newly associated VA treatment records only show a diagnosis of hypertension and gout, which was previously of record.  Therefore, the Board may proceed with the adjudication of the Veteran's claims at this time without prejudice to him.     


FINDINGS OF FACT

1. Hypertension is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by service-connected diabetes mellitus, type II.

2. Gout is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for establishing service connection for gout have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent by the RO to the Veteran in January 2007 and September 2011 advised the Veteran of the evidence and information necessary to substantiate his service connection claims.  The September 2011 letter additionally informed the Veteran of the evidence necessary to substantiate his claims on a secondary basis.  Both letters also informed him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the September 2011 letter was issued after the initial August 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the September 2011 letter was issued, the Veteran's claims were readjudicated in the October 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veteran's STRs are of record.  Moreover, the Veteran's post-service VA and private treatment records, as well as records from the Social Security Administration (SSA), have been obtained and considered.  In this regard, the case was remanded in September 2011, in part, in order to provide the Veteran an opportunity to identify all records relating to his claims, which was accomplished by way of a September 2011 letter, and obtain additional VA treatment records.  The Board notes that all identified records have been associated with the file and reviewed, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in July 2008 and September 2009, and as a result of the prior remand, an addendum opinion was obtained in September 2011, which addresses the secondary aspect of his claims.  The Board finds that the examinations with the addendum opinion are adequate to decide the issues because they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records.  Moreover, the addendum opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met.

In this regard, the Board notes that an opinion regarding whether his claimed disorders are directly or presumptively related to service have not been obtained; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, the evidence does not show, and the Veteran does not allege, that any instance of service, to include his combat experiences, caused his hypertension and/or gout.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only provided a conclusory statement that his military service in general led to his hypertension and gout.  Moreover, the record reflects that the earliest diagnoses of such disorders are in the 1990's and 2001, respectively, and the Veteran has not alleged a continuity of symptomatology.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA opinion regarding direct or presumptive service connection is not necessary to decide the claims.  

As noted previously, these claims were remanded in September 2011 in order to conduct additional development, to include affording the Veteran secondary VCAA notice as well as an opportunity to identify any outstanding treatment records, obtaining SSA and updated VA treatment records, and obtaining an addendum opinion with regard to the etiology of his claimed disorders.  Subsequently, in a September 2011 letter, the Veteran was provided secondary VCAA notice and was requested to identify and provide authorization to allow VA to obtain, or submit them himself, private treatment records, to include those pertaining to his employment with American Marine.  To date, he has not submitted an authorization form for such records, or the records himself.  SSA and updated VA treatment records were obtained and associated with the record.  The AOJ also obtained an addendum opinion from a VA examiner, which fully addressed the Board's inquiries.  Therefore, the Board finds that the AOJ has substantially complied with the September 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, in May 2011, the Veteran was provided an opportunity to set forth his contentions during a Board hearing before the undersigned VLJ through a videoconference.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the Board hearing, the undersigned VLJ noted the issues on appeal.  Also, information was solicited regarding the Veteran's contentions with regard to why he believed that his hypertension and gout were caused or aggravated by his military service and/or diabetes mellitus, Type II.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Based upon such hearing testimony, the case was remanded in September 2011 in order to obtain additional records and an addendum opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include hypertension and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Gout is defined as a group of disorders of purine metabolism, manifested by various combinations of hypereuricemia; recurrent acute inflammatory arthritis induced by crystals of monosodium urate monohydrate; tophaceous deposits of these crystals in and around the joints of the extremities, which may lead to crippling destruction of joints; and uric acid urolithiasis.  See Dorland's Illustrated Medical Dictionary, 792 (30th Ed. 2003) (emphasis added).  Therefore, as gout may arguably be considered as arthritis, the Board will herein consider whether presumptive service connection is warranted for such disorder. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claims after this date, in December 2006, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that the Veteran is the recipient of the Combat Action Ribbon, indicating that he engaged in combat during active service.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable. Such state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hypertension

The Veteran has generally contended that he has hypertension as a result of his service, or in the alternative, such is caused or aggravated by his service-connected diabetes mellitus, type II.  

At the outset, the Board finds that direct or presumptive service connection for hypertension is not warranted because, although the Veteran has a diagnosis of hypertension, thereby fulfilling the first requirement of service connection, there is no evidence of an in-service injury or event that may have led to his hypertension.  In this regard, the Veteran's STRs are silent as to a complaint, treatment, or diagnosis of hypertension.  Furthermore, he has not alleged that any incident coincident with his combat service led to his hypertension.  In fact, the Veteran has only provided a conclusory statement that the conditions of his service in general led to his hypertension.  The STRs reflect that, during a May 1968 pre-induction report of medical history, the Veteran stated that he did not have high or low blood pressure.  His May 1968 pre-induction report of medical examination showed normal heart, and did not show any problems of hypertension.  Moreover, the March 1970 separation examination also revealed no issues with regard to hypertension.  In fact, the medical record shows that the Veteran was first diagnosed with hypertension in the 1990s at the earliest, and he has not alleged a continuity of symptomatology.  Therefore, service connection is not warranted on a direct or presumptive basis.

Regarding service connection for hypertension as secondary to diabetes mellitus, type II, a July 2008 VA examiner noted that the Veteran has been diagnosed with diabetes mellitus, Type II, in 2007.  The examiner stated that the Veteran had also been diagnosed with hypertension, sometime in 2003.  The examiner further stated that there were no symptoms of diabetic related peripheral vascular disease in the lower extremities; that there were no cardiac symptoms related to diabetes; that there were no neurovascular symptoms related to diabetes; that there were no symptoms of diabetic nephropathy; and that there were no other symptoms of diabetic complications.  The physical examination revealed the following three blood pressure readings respectively: 144/76, 136/69, and 133/68.  The cardiovascular examination revealed a regular rhythm and no murmur.  The examiner determined that hypertension was not a complication of diabetes as such preceded diabetes by several years.  The examiner added that this was not a condition that was worsened or increased by the Veteran's diabetes; however, did not provide a rationale for such opinion.  

A September 2009 VA examination stated that the onset of Veteran's diabetes mellitus, Type II, was around 2006.  The examiner stated that the Veteran was diagnosed with hypertension sometime in the 1990s.  During the physical examination, the examiner noted the following blood pressure readings: 128/68, 130/69, and 140/84.  The cardiovascular exam revealed no murmur or clicks, and regular rhythm.  The September 2009 examiner also stated that the Veteran's hypertension was not a complication of diabetes because hypertension preceded diabetes, and it was not worsened or increased by diabetes, but again did not provide a rationale for the opinion regarding aggravation.  

As such, in a September 2011 addendum opinion, the examiner stated that hypertension appeared for the first time in July 2001, and that there were no records pointing to hypertension in the 1990s.  Upon review of all the information in the record, the examiner stated that the Veteran's diabetes mellitus, Type II, did not aggravated his hypertension as, despite the conflicting evidence of when hypertension actually started, the information was consistent in that it showed that it pre-existed his diabetes mellitus, Type II.  Moreover, a review of the Veteran's lab data revealed that the two results of spot microalbumin levels were not elevated, and that the microalbumin/creatinine ratio was normal.  Therefore, because this ratio was normal, there was no evidence of any true microalbuminuria; hence, an inference can be made that the Veteran's diabetes mellitus, Type II, has not aggravated his hypertension.      

Based on the foregoing, the Board concludes that service connection for hypertension as secondary to service-connected diabetes mellitus, Type II, is not warranted.  The Board accords great probative value to the VA medical examiners' opinions as they were predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include relevant medical principles.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative value to such opinions.  There is no contrary medical opinion of record.  Although the Board acknowledges the discrepancy in the time frame for the diagnosis of hypertension, the fact that hypertension preceded diabetes mellitus, Type II, is not contested.  

In reaching this conclusion, the Board acknowledges the Veteran's allegations that his hypertension is caused or aggravated by his diabetes mellitus, Type II.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and service-connected diabetes mellitus, Type II, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In this regard, the questions of causation and aggravation of hypertension involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of hypertension requires the knowledge of the cardiovascular system, as well as the impact that diabetes mellitus, Type II, has on such system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of hypertension little probative value as he is not competent to opine on such a complex medical question.        

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B. Gout

The Veteran has generally contended that he has gout as a result of his service, or in the alternative, such is caused or aggravated by his hypertension and/or the medication he takes for his hypertension.  

At the outset, the Board finds that direct or presumptive service connection for gout is not warranted because, although the Veteran has a diagnosis of gout, thereby fulfilling the first requirement of service connection, there is no evidence of an in-service injury or event that may have caused his gout.  In this regard, the Veteran's STRs are silent as to complaints, treatment, or diagnosis of gout during service.  Furthermore, he has not alleged that any incident coincident with his combat service led to his gout.  In fact, the Veteran has only provided a conclusory statement that the conditions of his service in general led to his gout.  During his May 1968 pre-induction report of medical history, he denied having any arthritis or rheumatism.  Furthermore, neither his May 1968 induction examination, nor his March 1970 separation examination found any problems with regard to arthritis or gout.  In fact, the record reflects that the Veteran first sought treatment for gout in January 2001, and he has not alleged a continuity of symptomatology.  Therefore, service connection is not warranted on a direct or presumptive basis.

Regarding service connection for gout as secondary to hypertension and/or the medications taken for such disease, as discussed previously, the Veteran is not entitled to service connection for hypertension. As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for gout as secondary to such disease. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for hypertension, the disability claimed by the Veteran to have proximally caused his gout, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for gout as secondary to hypertension is without legal merit.  Id. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

 
ORDER

Service connection for hypertension is denied.

Service connection for gout is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


